NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3762-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANGELA M. BODEN,
a/k/a ANGEL BODEN,
ANGEL SCOTTI, ANGELA
M. SCOTTI, and ANGELA
M. SCOTTI-BODEN,

     Defendant-Appellant.
_________________________

                   Submitted April 21, 2021 – Decided May 17, 2021

                   Before Judges Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 17-02-
                   0232.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Abby P. Schwartz, Designated Counsel, on
                   the brief).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Monica do
            Outeiro, Assistant Prosecutor, of counsel and on the
            brief; Alecia Woodard, Legal Assistant, on the brief).

PER CURIAM

      Defendant Angela M. Boden appeals from a February 20, 2020 order

denying her petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm substantially for the reasons expressed by Judge Paul X.

Escandon in his comprehensive written opinion.

      In August and September 2016, detectives from the Monmouth County

Prosecutor's Office made three undercover buys of controlled dangerous

substances (CDS) from defendant. During a subsequent execution of a search

warrant of defendant's residence, police found CDS, a digital scale, and $799 in

U.S. currency.

      In February 2017, a Monmouth County grand jury returned Indictment

No. 17-02-0232, which charged defendant with the following twenty-three

counts: six counts of third-degree possession of CDS, N.J.S.A. 2C:35-10(a)(1);

four counts of third-degree possession of CDS with intent to distribute, N.J.S.A.

2C:35-5(b)(3); four counts of third-degree distribution of CDS, N.J.S.A. 2C:35-

5(b)(3); four counts of second-degree possession of CDS with intent to distribute

within 500 feet of a public park, N.J.S.A. 2C:35-7.1; four counts of second-

degree distribution of CDS within 500 feet of a public park, N.J.S.A. 2C:35-7.1;

                                                                           A-3762-19
                                       2
and one count of third-degree conspiracy to distribute CDS, N.J.S.A. 2C:5-2 and

N.J.S.A. 2C:35-5(b)(3).

      Defendant was separately charged in Accusation No. 17-12-1693 with

third-degree possession of CDS, N.J.S.A. 2C:35-10(a)(1) (count one); third-

degree possession of CDS with intent to distribute, N.J.S.A. 2C:35-5(b)(3)

(count two); and second-degree possession of CDS with intent to distribute

within 500 feet of a public park, N.J.S.A. 2C:35-7.1 (count three). In addition,

defendant was charged with a total of thirteen counts of various CDS-related

offenses in Indictment Nos. 16-09-1589 and 17-03-0339.

      On July 7, 2017, defendant entered into a plea agreement with the State to

plead guilty to two counts of third-degree distribution of CDS (counts nine and

fourteen) of Indictment No. 17-02-0232, in exchange for a recommended

sentence of a six-year prison term with a three-year period of parole ineligibility,

and dismissal of the remaining counts of Indictment No. 17-02-0232 and all the

counts of Indictment Nos. 16-09-1589 and 17-03-0339. Defendant reserved the

right to argue for a five-year term with a three-year period of parole ineligibility.

      On July 7, 2017, defendant pled guilty to counts nine and fourteen in

accordance with the plea agreement. The terms of the plea agreement were read




                                                                              A-3762-19
                                         3
on the record. The court then engaged in the following plea colloquy with

defendant:

             Q. Do you have a copy of the plea agreement . . . ?

             A. Yes.

             Q. Did you go over that with [your attorney]?

             A. Yes.

             Q. Were you able to read and understand everything in
             the agreement?

             A Yes.

             Q Now in the lower right-hand corner of each one of
             those pages, there are initials there. Did you place them
             there?

             A. Yes, I did.

             ....

             Q. Now on the second to the last page which is actually
             page [five of five] of this plea agreement, . . . [i]s that
             your signature?

             A. Yes.

             Q. Prior to initially signing pages did you review,
             understand and answer the questions in this document
             honestly?

             A. Yes.



                                                                           A-3762-19
                                         4
Q. Now it's my understanding as it's set forth on page
[one] of the agreement, you're going to be pleading
guilty to [c]ount [nine] of Indictment 17-02-0232,
which alleges distribution of CDS. That is a third-
degree offense. The maximum statutory fines and
penalties I can impose for that would be five years in
jail, a $35,000 fine, and a $50 VCCO assessment.

       And that you'll also be pleading guilty of [c]ount
[fourteen] of that indictment which again alleges
distribution of CDS, third[-]degree offense. The
maximum fines and penalties for that would be five
years in jail, a $35,000 fine, and a $50 VCCO
assessment.

      So you're looking potentially at an aggregate
maximum sentence of ten years in jail, a $70,000 fine,
and a $100 VCCO assessment. Do you understand the
charges?

A. Yes, sir.

Q. Now in consideration for your plea, and this is set
forth on page [three] of the agreement, specifically
paragraph [twelve], the State is going to be moving to
dismiss all the remaining counts of Indictment 17-02-
[0232], together with all the related complaints and
motor vehicle tickets.

       And also with regards to Indictment 16-09-1589,
all of the counts and all related motor vehicle tickets.
But that dismissal, however, is contingent with your co-
defendant pleading guilty, that's Mr. Chirachello, to a
third[-]degree possession of CDS with intent to
distribute. If he doesn't come in and plead to that, you
may still have to come back and resolve that case. You
understand that, ma'am?


                                                            A-3762-19
                           5
A. Yes, sir.

Q. Now also the State will be moving to dismiss on
Indictment 17-03-0339 all counts and all related
disorderly persons complaints and motor vehicle
tickets. Do you understand that, ma'am?

A. Yes.

Q. As set forth in paragraph [thirteen] the State will be
recommending a sentence of six years New Jersey State
Prison with a mandatory, with a period of parole
ineligibility of three years. And those terms on counts
nine and [fourteen] will run concurrent to one another.

      And as set forth in paragraph [twenty-one],
defense is going to be asking on your behalf a sentence
of no more than five years New Jersey State Prison with
a three[-]year period of parole ineligibility.

      They can be asking for that, and nothing has been
promised with regards to that. But in paragraph
[twenty-one] on your behalf they've reserved the right
to argue for that. Do you understand that, ma'am?

A. Yes, sir.

....

Q. Now is this the total plea agreement between you
and the State?

A. Yes.

Q. Is this the plea that you want me to accept?

A. Yes.


                                                            A-3762-19
                           6
            Q. Has anyone made any threats or undisclosed
            promise to get you to enter into this plea agreement?

            A. No.

            Q. Are you pleading guilty of your own free will
            because you are, in fact, guilty?

            A. Yes.

            Q. Has [your attorney] answered all your questions,
            and are you satisfied with her representation?

            A. Yes.

            Q. Do you need any additional time to speak with her?

            A. No.

            Q. And do you understand ma'am that if I accept this
            plea agreement today, I will not give it back to you even
            if you change your mind. ·Knowing that, do you still
            wish to plead guilty?

            A. Yes.

      The court found that defendant provided an adequate factual basis for the

guilty plea and that she "fully understands the nature of the charge and the

consequence of the plea." It further found that defendant "entered the plea

knowing[ly] and voluntarily with the assistance of competent [c]ounsel."

      Defendant moved for admission into Drug Court. The State objected,

contending she was statutorily ineligible for special probation because she had


                                                                           A-3762-19
                                       7
been previously convicted of distribution of CDS and was subject to a

presumption of an extended term and a minimum period of incarceration. On

November 29, 2017, the trial court denied her application, finding defendant was

statutorily ineligible for special probation.

      On December 11, 2017, defendant waived her right to a grand jury

presentment and prosecution by indictment and pled guilty to count two of

Accusation No. 17-12-1693 (third-degree possession of CDS with intent to

distribute), in exchange for a recommended sentence of a six-year term with a

three-year period of parole ineligibility pursuant to the Brimage Guidelines,1 to

run concurrently to her sentence under Indictment No. 17-02-0232, and

dismissal of counts one and three of the Accusation.

      On January 26, 2018, defendant was sentenced on count two of the

Accusation and counts nine and fourteen of Indictment No. 17-02-0232 in

accordance with the plea agreements to an aggregate six-year term with three

years of parole ineligibility.

      Defendant did not appeal her conviction or move to withdraw her guilty

plea. Instead, she appealed her sentence, claiming it was excessive and that a


1
  Revised Attorney General Guidelines for Negotiating Cases Under N.J.S.A.
2C:35-12 (July 15, 2004), promulgated pursuant to State v. Brimage, 153 N.J. 1
(1998).
                                                                           A-3762-19
                                         8
five-year base term should have been imposed.                 Appellate counsel

acknowledged, however, that the three-year period of parole ineligibility was

mandatory. The appeal was heard on a sentencing calendar pursuant to Rule

2:9-11. On April 10, 2019, we affirmed her sentence, finding it was "not

manifestly excessive or unduly punitive and does not constitute an abuse of

discretion."

      In the meantime, on March 20, 2019, defendant filed a pro se PCR petition

as to Indictment No. 17-02-0232 only, claiming ineffectiveness of trial counsel.

She alleged that her sentence "was [i]nconsistent [with the] court transcripts"

and that she was told by trial counsel that she "was signing for something

different than what [she] received." She also cryptically stated, "[d]enial of all

programs" without any explanation of what she was referring to. She did not

claim that appellate counsel was ineffective.

      Counsel was appointed to represent defendant and submitted a brief in

support of the petition. Counsel argued trial counsel "undermined the plea

process" by not giving defendant "complete information on the possible plea and

consequences of a sentence once convicted. As a result of this failure, defendant

plead[ed] guilty and received a sentence different from what she reasonably

expected[,] which was less than a six[-]year term."


                                                                            A-3762-19
                                        9
      Defendant further argued that she was working undercover as an FBI

informant, but trial counsel did not contact the FBI to confirm this arrangement.

Defendant contends she believed that she "would be offered a more favorable

plea and sentence" due to her cooperation.

      Judge Escandon heard oral argument on February 19, 2020. PCR counsel

asserted that defendant "did not have sufficient time to speak with her attorney,

and she thought . . . that he was going to speak to the FBI agents" about her

cooperation "to help regarding her sentence." Defendant claimed it did not

appear trial counsel made any effort to contact the FBI agents. PCR counsel

indicated, however, that when he spoke to one of the FBI agents, the agent told

him that "he did not particularly want to get involved in this matter." Defendant

contended that trial counsel "did not speak to her enough, did not educate her

regarding the terms of the plea."

      Judge Escandon issued a February 20, 2020 order and accompanying

sixteen-page opinion denying the petition without an evidentiary hearing. The

opinion surveyed the applicable legal principles under Strickland v.

Washington, 466 U.S. 668 (1984), and its progeny, and the requirement that a

PCR petitioner must establish a prima facie case of ineffective assistance of




                                                                           A-3762-19
                                      10
counsel to be entitled to an evidentiary hearing. We need not repeat those well-

established principles in this opinion.

      The judge found that defendant failed to present a prima facie case of

ineffective assistance of counsel. He explained:

            Defendant has failed to show any evidence that (1) trial
            counsel was deficient and (2) that the deficiency
            prejudiced her defense, as required by Strickland. First,
            defendant engaged in colloquy with the [c]ourt
            indicating that plea counsel explained the consequences
            of the plea, that she fully understood the plea, and that
            she was satisfied with plea counsel's representations.
            Second, defendant has failed to show how plea counsel
            was deficient for failing to present evidence of
            cooperation with the FBI, and further, if counsel was
            deficient, how that deficiency prejudiced her defense.

Based on those findings, the judge determined that defendant was not entitled to

an evidentiary hearing. This appeal followed.

      Defendant argues:

            THE NATURE OF THE PLEA BARGAIN WAS
            UNCLEAR TO DEFENDANT, DUE TO COUNSEL
            NOT EXPLAINING IT TO HER AND NOT PLACING
            IT ON THE RECORD, RENDERING HER PLEA
            UNKNOWING AND INVOLUNTARY. FOR THIS
            REASON HER PLEA MUST BE VACATED OR
            REMANDED FOR AN EVIDENTIARY HEARING
            AS INEFFECTIVE ASSISTANCE OF COUNSEL
            VIOLATED HER RIGHT TO DUE PROCESS AND A
            FAIR TRIAL.

                   A. Introduction.

                                                                          A-3762-19
                                          11
                  B. Faults in the Plea Proceedings.

                  C. Defendant   Was     Misadvised       of    the
                     Consequences of Her Guilty Plea.

                  D. The Cumulative Error Requires a Remand and
                     an Evidentiary Hearing.

      We find no merit in these arguments and affirm substantially for the

reasons expressed by Judge Escandon in his well-reasoned opinion. We add the

following brief comments.

      The plea colloquy with the trial court belies defendant's claims that she

did not understand the terms of the plea agreement, including the recommended

sentence. It also belies her claim that she did not receive complete information

regarding the plea agreement and the consequences of her sentence once

convicted. On the contrary, the colloquy demonstrates that defendant read and

fully understood the terms of the plea agreement, answered the questions on the

plea form truthfully, reviewed the plea agreement with counsel, and was

satisfied with her counsel. The colloquy reveals that counsel answered all of

her questions and that she did not need additional time to discuss the case with

counsel. The colloquy also demonstrates that while she understood counsel

would argue for a five-year base term, no promises had been made to her in that

regard.


                                                                          A-3762-19
                                      12
      Judge Escandon's findings are fully supported by the record. His legal

analysis and conclusions are consonant with applicable law. Defendant did not

present a prima facie case of ineffective assistance of counsel. She did not show

that trial counsel's performance was deficient or how the alleged deficiency

prejudiced her defense.    The record reveals that trial counsel was able to

negotiate a very favorable plea agreement that resulted in concurrent sentences

and the dismissal of the vast majority of the charges defendant faced. The judge

properly dismissed defendant's petition without conducting an evidentiary

hearing.

      Defendant's arguments lack sufficient merit to warrant further discussion

in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                           A-3762-19
                                         13